Citation Nr: 1000160	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for status post repair 
of lateral meniscus, left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for right knee 
condition, to include as secondary to status post repair of 
lateral meniscus, left knee.

3.  Entitlement to service connection for mood disorder, to 
include as secondary to status post repair of lateral 
meniscus, left knee.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve condition, left leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 through 
December 1992 and from March 1993 through February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, and in June 2008 and 
February 2009 by the RO in Hartford, Connecticut.

In relation to the Veteran's claim for an increased rating 
for status post repair of lateral meniscus, left knee, the 
Board observes that the Veteran is also seeking an extension 
of total disability ratings for convalescence pursuant to 
38 C.F.R. § 4.30, which were awarded for the period from 
March 18, 2009 through April 30, 2009 by a May 2009 rating 
decision issued by the Hartford RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2008 substantive appeal, the Veteran requested the 
scheduling of a Travel Board hearing.  Accordingly, a Travel 
Board hearing was scheduled to take place in October 2009 at 
the Hartford RO and the Veteran was notified of the same in a 
September 2009 letter.

As set forth by the Veteran in a November 2009 Motion to Re-
schedule Travel Board Hearing, the Veteran's hearing did not 
go forward due to the unavailability of his service 
representative, who was hospitalized and on convalescent 
leave on the date of the hearing.  Under the circumstances, 
this matter must be remanded so that the Veteran may be 
scheduled for a new Travel Board hearing, to be held at the 
Hartford RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in 
accordance with appropriate procedures, 
for a new Travel Board hearing before a 
Veterans Law Judge at the RO.  
38 U.S.C.A. § 7107 (West 2002).  The 
Veteran and his representative must be 
provided notice of the place and time 
of the newly scheduled hearing, and a 
copy of such notice should be placed in 
the claims file.  38 C.F.R. § 19.76 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


